Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 12/14/21 has been entered.
 	Claims 1, 4-5, 14-16, 19 and 30-47 are pending.
Withdrawal of Rejections/Objections
	All of the rejections under 35 USC 102 are withdrawn in view of the amendments to the claims.
	The rejection of claims 1, 4-5, 7, 11-12, 15-16 and 19 under 35 U.S.C. 103 as being unpatentable over Gajewski et al WO 2014/066834 (priority to 10/26/2012) or US 2015/0352206 (priority to 10/26/2012) in view of applicant’s specification at paragraph 60 and Combs et al US 8088803 is withdrawn in view of the amendment to the claims.
	The rejection of claims 7 and 11-12 on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-30 of U.S. Patent No. 8088803 or (2) claims 1-9 of US Patent No. 9320732 and the corresponding issue of common ownership is withdrawn in view of the amendments to the claims.

	
Response to Arguments and New Grounds of Rejection

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to 


Claims 1, 4-5, 14-16, 19 and 30-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Combs et al US 8088803 in view of Sharma et al WO 2012/135408, Graziano et al WO 2014/055648 and Gajewski et al WO 2014/066834 (priority to 10/26/2012).  The reasons for this rejection are of record in the final action mailed 6/14/21.
Applicant argues that one “of ordinary skill in the would have understand that although general description of dosing for PD-1 antagonists and IDO1 inhibitor administered alone-or in combination with other agents-are described in the cited art patent publications, the efficacy and safety of administering two specific agents together could not be guaranteed or expected.”  Applicant also argues that the specification discloses preliminary data of adverse events and efficacy data.  Applicant agrees that the general description of the dosing PD-1 antagonists and the IDO1 inhibitor is disclosed in the cited prior art.  With respect to the “guarantee” or “expectation”, for a prima facie of obviousness, there must be a reasonable expectation of success for the claimed invention.  Since pembrolizumab (Sharma et al and Graziano et al) and applicant’s IDO1 inhibitor (Combs et al and Gajewski et al) are both known in the art for the treatment of cancers, and since both Combs et al and Gajewski et al disclose combinations of IDO inhibitors and PD-1 antibodies/inhibitors and since Combs et al, Sharma et al and Gajewski et al all disclose that dosing can be determined by those of skill in the art, there is a reasonable expectation of success for the claimed invention.  With respect to the efficacy, applicant has not provided an objective evidence 
Applicant argues that Combs discloses that the IDO inhibitor dose can vary according to use/treatment and that the judgement of the dose is with the prescribing physician.  Applicant argues that Sharma et al and Graziano et al both disclose wide range of dosages and that Sharma also discloses a broad range of dosing guidance.  Applicant’s claimed dosages of PD-1 antibody is specifically disclosed in both Sharma et al and Graziano et al (as stated in rejection) and applicant’s claimed dose of IDO1 In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  With respect to overlapping ranged, MPEP 2144.05(I) states that in “the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Thus, since optimization is clearly disclosed in Combs et al, Sharma et al and Gajewski et al and also supported by the MPEP, and since the dosages and dosing guidance overlap with applicant’s claimed dosages and dosing guidance, it is the Examiner’s position that there is a reasonable expectation of success of the claimed invention.
Applicant argues that Graziano et al is directed to combinations of anti-KIR antibodies and anti-PD-1 antibodies, the reference does not disclose IDO inhibitors and that the dosing of the PD-1 antibodies cannot be predictive of the efficacy or safety of the combination of IDO1 inhibitor and PD-1 antibody. It appears that applicant is arguing that Graziano et al is nonanalogous art. It has been held that a prior art reference must either be in the field of applicant’s endeavor or, if not, then be reasonably pertinent to In re Oetiker, 977 F.2d 1443, 24 USPQ2d 1443 (Fed. Cir. 1992).  In this case, the reference discloses dosages of PD-1 antibodies and specification discloses MK-3475 (which is applicant’s claimed antibody).  Thus, the Graziano et al reference is within applicant’s field and those of skill in the would look to references within the field.  The efficacy and safety arguments have been addressed above.
Applicant argues that Gajewski does not disclose the specific, claimed combinations of PD-1 antibody and IDO1 inhibitor.  If the reference cited the specifically claimed combinations then the rejection would be under 35 USC 102.  The reference does specifically disclose combinations of INCB24360 (which is applicant’s compound) with antibodies (Table 4) and the reference also discloses the combination of IDO inhibitors with anti-PD-1 antibody MK-3475 (summary).
Applicant argues that Gajewski discloses dosing guidance in a long list of possible options and there is no indication what would be safe and efficacious for the claimed antibody and IDO inhibitor.  As discussed in the rejection, the reference discloses dosing guidance which reads on applicant’s claimed invention and states that the dosages can be adjusted according to those skilled in the art.  Thus, the reference, taken in combination with Combs et al and Sharma et al, shows that those of skill in the art know to optimize the dosages and dosing guidance.  This has been discussed in more detail above.  The arguments with respect to efficacy and safety have been addressed above.
In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case, the Examiner is only taking into account what was known in the art.




Claims 1, 4-5, 14-16, 19 and 30-47 remain rejected under 35 U.S.C. 103 as being unpatentable over Tao et al US 9321755 (priority to 11/8/2013) in view of Sharma et al WO 2012/135408, Graziano et al WO 2014/055648  and Gajewski et al WO 2014/066834 (priority to 10/26/2012). The reasons for this rejection are of record in the final action mailed 6/14/21.
Applicant argues that there is no clear guidance in Tao with respect to the dosing regimen and the Examiner has only selected portions of the references (Tao, Sharma, Graziano and Gajewski) to arrive at applicant’s claimed invention.  Applicant again argue impermissible hindsight.  Tao discloses a range of doses which encompass applicant’s claimed dosage and Tao states that the dosages can be administered by those of skill in the art (stated in rejection).  Since the combination of references clearly In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.  With respect to overlapping ranged, MPEP 2144.05(I) states that in “the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists.”  Thus, since optimization is clearly disclosed in Tao et al, Sharma et al and Gajewski et al and also supported by the MPEP, and since the dosages and dosing guidance overlap with applicant’s claimed dosages and dosing guidance, and, in view of the MPEP, it is the Examiner’s position that there is a reasonable expectation of success of the claimed invention.  Applicant’s argument with respect to hindsight reasons has been addressed above.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP §§ 706.02(l)(1) - 706.02(l)(3) for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Over US 8088803 or US 9320732 or US 8822511 or US 8993605 or US 8796319 or US 9789094


Claims 1, 4-5, 14-16, 19, 30-47 remain rejected on the ground of nonstatutory double patenting as being unpatentable over (1) claims 1-30 of U.S. Patent No. 8088803 or (2) claims 1-9 of US Patent No. 9320732 or (3) claims 1-36 of US 8822511 or (4) claims 1-15 of US 8993605 or (5) claims 1-3, 6-13, 16-19, 21-26, 42-43, 60, 63-64 and 67-68 of US 8796319 or (6) claims 1-23 of US 9789094 in view of Sharma et al WO 2012/135408, Tao et al US 9321755 (priority to (11/8/13), Graziano et al WO 
Applicant argues that none of the Combs patents disclose antibody having SEQ ID NO. 21 and 22 as required by the instant claims.   Applicant argues that none of the secondary reference remedy the situation.  The Examiner clearly stated that one of the differences was the none of the patents disclosed antibody having SEQ ID NO. 21 and 22 and provided secondary references (Sharma et al, Graziano et al and Gajewski et al) to meet this limitation.  Thus, the combination of the secondary references and the patent claims is the basis for this rejection.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The addition of the newly added wherein clause is confusing.  As written the administration is merely part of the components of the kit and an administration step is not a physical component that can be part of a kit.  Was it meant to be part of the instructions on the package insert?

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEELA J HUFF whose telephone number is (571)272-0834. The examiner can normally be reached M-Th 6:30am to 4pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 571-272-5205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Sheela J. Huff/Primary Examiner, Art Unit 1643